- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 05/10 - 04/23/2010 Resubmission of Copels Management Proposal In accordance with Official Letter CVM/SEP/GEA-1/Nº167/2010 of April 22, 2010, we are hereby resubmitting Copels Management Proposal referring to fiscal year 2009, to be discussed during the next Annual and Extraordinary General Meeting to be held on April 27, 2010. The Proposals full text is available on the website www.copel.com/ir Curitiba, April 23, 2010. Sincerely, Antonio Rycheta Arten CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 REPLY TO THE LETTER/CVM/SEP/GEA-1/No. 167/2010 1. With reference to the proposal for income allocation for the period: 1.a Include the information listed in items 3, 4, 5, 6, 7, 9, and 10 of Attachment 9-1-II of CVM Instruction481/09. 3. Inform the percentage of net income distributed in the year - According to paragraph 2, item III, of Article 202 of Law 6,404/76, the percentage of Adjusted Net Income distributed was 27.69%. 4. Inform the total amount and dividends per share distributed based on the net income of previous years. - Not applicable. 5. Inform, net of prepaid dividends and interest on equity already announced: a. The gross amount of dividends and interest on equity separately by type and class of share Shareholder Payments COMMON SHARES PNA SHARES PNB SHARES TOTAL DIV. GROSS 9,838,908.48 50,147.89 9,569,764.15 19,458,820.52 DIV PER SHARE GROSS INTEREST ON OWN CAPITAL 31,262,901.70 338,617.42 30,398,480.88 62,000,000.00 INTEREST ON OWN CAPITAL PER SHARE TOTAL 41,101,810.18 388,765.31 39,968,245.03 81,458,820.52 b. Forms and terms for the payment of dividends and interest on equity - Deposit in checking account (as per shareholder data records), or through bank payment order. - Payment shall be made within 60 days from the AGM to be held on April 27, 2010. c. Any restatements and interest on dividends and interest on equity - Not applicable. d. Date of the declaration of payments of dividends and interest on equity considered for the identification of shareholders entitled to receive these payments - Shares with rights on April 27, 2010; Ex-dividends/Interest on Equity as of April 28, 2010, this date included. 6. If dividends or interest on equity were declared based on net income calculated by semiannual or interim balance sheets a. Inform the amount of dividends and interest on equity declared - Interest on Equity in the amount of R$ 168,000,000.00 b. Inform the respective payment dates - Paid on 12/07/2009 7. Provide a comparative table with the following amounts per share for each type and class: a.Net income in the fiscal year and in the three (3) prior fiscal years b. Dividends and interest on equity distributed in the last three (3) fiscal years Shareholder Payments Distribution Per Share Shareholder Payments Net Income (R$ mil) Exerc. Approv. Payment COMMON PNA PNB gross income (R$ mil) Net Income Adjusted (R$ mil) Dividends 1,242,680 1,071,807 04/27/07 06/26/07 157,951 0.55096 0.79739 0.60617 * INTEREST ON OWN CAPITAL 123,000 0.42905 0.61878 0.47204 * Dividends 1,106,610 986,679 04/17/08 05/16/08 67,750 0.23622 0.41239 0.25990 INTEREST ON OWN CAPITAL 200,000 0.69734 1.21740 0.76723 Dividends 1,078,744 951,163 04/23/09 05/29/09 33,834 0.11796 0.21060 0.12979 INTEREST ON OWN CAPITAL 228,000 0.79493 1.41919 0.87459 (anticipation) 1,026,433 900,821 11/11/09 12/07/09 168,000 0.58625 0.64510 0.64510 Dividends 04/27/10 19,459 0.06784 0.12713 0.07463 INTEREST ON OWN CAPITAL 62,000 0.21556 0.85756 0.23706 * Per million shares 9. If the company has preferred shares with rights to fixed or minimum dividends - As set forth in the Companys Bylaws: Article 6º The preferred shares shall be of classes A and B and shall carry no voting rights. § 1º The class A preferred shares shall have priority in the distribution of a minimum annual dividend of ten per cent, to be equally allotted among them, such dividends being determined upon the paid-in capital proper to such share type and class on December 31 of the previous financial year a. Detail the method for calculating the fixed or minimum dividends According to our bylaws, Class A Shares and Class B Shares are entitled to receive annual, non-cumulative minimum dividends, which dividend per share shall be at least 10.0% higher than the dividends per share paid to the Common Shares. Class A Shares have a dividend priority over the Class B Shares, and Class B Shares have a dividend priority over the Common Shares. To the extent funds are available therefore, dividends are to be paid in the following order:  first, the holders of Class A Shares have the right to receive a minimum dividend equal to ten percent of the total share capital represented by the Class A Shares outstanding as at the end of the fiscal year in respect of which the dividends have been declared;  second, to the extent there are additional amounts to be distributed after all amounts allocated to the Class A Shares have been paid, the holders of Class B Shares have the right to receive a minimum dividend per share equal to (1) the Mandatory Distribution divided by (2) the total number represented by Class B Shares outstanding as at the end of the fiscal year in respect of which the dividends have been declared; and  third, to the extent that there are additional amounts to be distributed after all amounts allocated to the Class A Shares and the Class B Shares have been paid, the holders of Common Shares have the right to receive an amount per share equal to (1) the Mandatory Distribution divided by (2) the total number of Common Shares outstanding as at the end of the fiscal year in respect of which dividends have been declared, provided that the Class A Shares and Class B Shares receive dividends per share at least ten percent higher than the dividends per share paid to the Common Shares. To the extent that there are additional amounts to be distributed after all amounts described in the preceding items have been paid and in the form therein described, any such additional amount will be divided equally among all our shareholders. b. Inform whether net income in the fiscal year is sufficient for the full payment of fixed or minimum dividends - Yes, Net Income for the year is sufficient for the full payment of the minimum dividends. c. Identify whether any unpaid installment is cumulative - Not applicable. d. Identify the total amount of fixed or minimum dividends to be paid per class of preferred shares e. Identify the fixed or minimum dividends to be paid per class of preferred shares Shareholder Payments PNA Shares GROSS INTEREST ON OWN CAPITAL (anticipation) 254,742.15 INTEREST ON OWN CAPITAL PER SHARE 0.64510 DIV. GROSS 50,147.89 DIV. PER SHARE GROSS INTEREST ON OWN CAPITAL 338,617.42 INTEREST ON OWN CAPITAL PER SHARE GLOBAL GROSS VALUE 643,507.46 GLOBAL VALUE PER SHARE 1.62979 10. Regarding the minimum mandatory dividends a. Detail the calculation method set forth in the Bylaws - Article 6º The preferred shares shall be of classes A and B and shall carry no voting rights. Paragraph 1 The class A preferred shares shall have priority in the distribution of a minimum annual dividend of ten per cent, to be equally allotted among them, such dividends being determined upon the paid-in capital proper to such share type and class on December 31 of the previous financial year. Paragraph 2 The class B preferred shares shall have priority in the distribution of a minimum annual dividend, to be equally allotted among them, in the amount of 25% of the net profit duly adjusted, as provided for in article 202 and its paragraphs of Law no. 6,404/76, and determined upon the paid-in capital proper to such share type and class on December 31 of the previous fiscal year. Paragraph 3 The dividends awarded pursuant to paragraph 2 to class B preferred shares shall have priority of distribution only in relation to ordinary shares and shall be paid from the remaining profits after the dividends of the class A preferred shares have been distributed. Paragraph 4 The dividends to be paid per preferred share, independently of its class, shall be at least 10% (ten per cent) higher than the dividends to be paid per common shares, as defined in sub-section II of paragraph 1 of article 17 of Law no. 6404/76, with the amendments introduced by Law no. 10303, of October 31, 2001. Paragraph 5 The preferred shares shall acquire voting rights if, for 3 (three) consecutive fiscal years, those shares are not granted the minimum dividends to which they are entitled, as set forth in paragraphs 1, 2 and 3 of this article, as defined in paragraph 4. b. Inform whether it has been fully paid - Dividends and Interest on Equity are being paid in full. c. Inform the amount withheld, if applicable - Not applicable. 1.b Submit the capital budget proposal required by item 15 (b) of Attachment 9-1-II of CVM Instruction481/09, including all sources of funds and fixed or working capital investments, as required by Article 196, paragraph 1, of Law 6,404/76 In compliance with CVM Instruction480, of December 7, 2009, effective as of January 1, 2010, find below the capital budget proposal for 2010 of Companhia Paranaense de Energia  COPEL, as well as the source of funds. Sources In millions of R$ Third-party Funds Own funds from retention of profits and cash generation from the Company's operations TOTAL Investments (Investment Program) In millions of R$ Generation and Transmission Mauá Hydroelectric Power Plant Other Distribution Telecommunications TOTAL 2. With reference to the capital increase proposal, include the applicable information set forth in Attachment 14 of CVM Instruction481/09, namely those listed in items 3, 4 and 6.a The proposed capital increase will not bring legal and economic consequences. On the contrary, from a legal standpoint, capitalization results from compliance with the laws. The profit retention reserve, according to the statement attached to the original proposal, was fully applied in the Company's investment program. Particularly, with regard to the capital reserves, the Company is benefiting from the only prerogative applied to it as to the situations in which the reserves can be used, among those set forth in Article 200 of Law 6,404/76, that is, the inclusion of its balances in the capital stock. This statement is grounded on the fact that there are no losses to be absorbed, and that the Company does not intend to apply the policy of redemption, reimbursement or purchase of shares, and that the redemption of profit-sharing bonds is not applied to the Company. In addition, payment of dividends to shareholders are strictly up to date. The amounts recorded as capital reserves were classified as such for being included in the Company's equity as subsidies received, in compliance with letter "c", paragraph 1, of Article 182 of Law6,404/76, in effect at the time. Such legal provision ceased to exist as a result of its revocation by Law11,638/2007. There will not also be consequences from an economic viewpoint, as capitalization will not imply any net worth change. As explained in the Executive Board's Proposal, " Should this proposal be approved, this increase will be capitalized with no change to the number of shares , as authorized by Article 169, paragraph 1, of Law6,404/76 () " , and without changing the par value, considering that Copel's capital stock, as set forth in Article 4 of the Company's Bylaws, is represented by 273,655,375 shares " with no par value ". With reference to said proposal for capital increase, the Fiscal Council issued the following opinion, which is recorded in the Manual for Participation of Shareholders in Annual General Meetings: 3. With regard to the proposal for amendment to the bylaws, include the information required by Article 11 CVM Instruction481/09 The proposal for amendment of the bylaws refers only to adjusting Article 4 to reflect the capital increase and the conversion of Class A preferred shares (PNA) to Class B preferred shares (PNB) at the request of shareholders, as authorized by paragraph 1, of Article 7 of the Bylaws. Consequently, the amendments proposed are as follows: 1. Current wording of the Bylaws: Article 4º O Underwritten paid up capital is R$ 4,460,000,000.00 (four billion and four hundred and sixty million reais) represented by 273,655,375 (two hundred and seventy-three million, six hundred and fifty-five thousand and three hundred and seventy-five) shares, with no par value, composed of 145,031,080 (one hundred and forty-five million, thirty-one thousand and eighty) ordinary shares, and 128,624,295 (one hundred and twenty-eight million, six hundred and twenty-four thousand and two hundred and ninety-five) preferred shares, of which 398,342 (three hundred and ninety-eight thousand and three hundred and forty-two) are class A shares, and 128,225,953 (one hundred and twenty-eight million, two hundred and twenty-five thousand and nine hundred and fifty-three) are class B shares. 2. Changes Proposal: Article 4º O Underwritten paid up capital is R$ 6,910,000,000.00 (six billion and nine hundred and ten million reais) , represented by 273.655.375 (two hundred and seventy-three million, six hundred and fifty-five thousand and three hundred and seventy-five) shares, with no par value, composed of 145,031,080 (one hundred and forty-five million, thirty-one thousand and eighty) ordinary shares, and 128,624,295 (one hundred and twenty-eight million, six hundred and twenty-four thousand and two hundred and ninety-five) preferred shares, of which 394,792 (three hundred and ninety-four thousand and seven hundred and ninety-two) are class A shares, and 128,229,503 (one hundred and twenty-eight million, two hundred and twenty-nine thousand and five hundred and three) are class B shares. 4. With reference to the information provided due to the election of the fiscal council members: a. Apparently, the information relates to the current members of the fiscal council. However, Article 10 of CVM Instruction481/09 requires information to be provided about the candidates supported by the management or the controlling shareholder. Correct the information, if applicable. b. Even if the persons listed in the Company's proposal are indeed the candidates to the fiscal council, the information provided concerning items 12.6.f to 12.6.h does not seem to refer to them in this capacity, as it indicates past dates and periods already elapsed. Correct the information, based on the election to take place on the next general meeting. Name Age Occupation CPF/ National identification Number Current Position Election date Inauguration date Term of office Other positions held in the Issuer Nominated by the Issuer Osmar Alfredo Kohler 56 Lawyer 000309539-87 Chairman of the Fiscal Council 04/27/2009 04/27/2009 2010/2011 Yes Wilson Portes 70 Economist 002925169-91 Member 04/27/2009 04/27/2009 2010/2011 Yes Heron Arzua 71 Lawyer 000196829-72 Member 04/27/2009 04/27/2009 2010/2011 Yes Moacir José Soares 64 Economist & Accountant 056582339-68 Alternate 04/27/2009 04/27/2009 2010/2011 Yes Serafim Charneski 66 Accountant 017545649-68 Alternate 04/27/2009 04/27/2009 2010/2011 Yes Maurílio Leopoldo Schmitt 61 Economist 059245619-68 Alternate 04/27/2009 04/27/2009 2010/2011 Yes 5. Regarding the Management compensation proposal : a. Inform the objectives of the Companys compensation policy or practice, as required by item 13.1.a of the Reference Form. b. Describe the elements of the compensation (salaries and compensation for participation in committees, according to table of item 13.2) and their purposes. This information is required by item 13.1.b.i of the Reference Form. Furthermore, describe the methodology for compensation calculation and readjustment due to participation in committees, as required by item 13.b.iii of the Reference Form. c. Inform the proportion of each element in the total compensation, as required by item 13.i.b.ii. d. Inform how the compensation is structured as to reflect the evolution of performance indicators . These requirements are set forth in items 13.1.c and 13.1.d of the Reference Form. e. Inform how the compensation policy or practice is aligned with the companys interest in the short, medium and long terms. This requirement is set forth in item 13.1 of the Reference Form. f. Indicate if the compensation is supported or not by subsidiaries, controlled companies or controlling shareholders, as required by item 13.1.f of the Reference Form. g. Indicate if the compensation is supported or not by subsidiaries, controlled companies or direct or indirect controlling shareholders, as required by item 13.1.g of the Reference Form. h. Include in the management compensation, as required by item 13.2.c.i of the Reference Form, the social security benefits mentioned in view of item 13.10 of the Reference Form. i. Include, as required by item 13.2.d, the amount of compensation that the Board of Directors members are entitled to for participating in committees. j. The correlation between items 13.10.c to 13.10.h of the Reference Form and the data presented in the table prepared by the Company with reference to these items is not clear. Supplement the data with descriptive information so that the correlation is made clear or, alternatively, correct the data presented. k. Correct the information provided with reference to items 13.11.c through 13.11.e. Apparently, the company disclosed the monthly compensation. The compensation must be disclosed on an annual basis. Answers 5. a, b, c, d, e, f, g 13.1 R.: With reference to letters a to g of this item 13.1, we inform: The Annual General Meeting, in accordance with article 152 of Law 6,404/76, defines annual compensation of Copels Directors and Fiscal Council members, including payroll charges, considering the compensation paid in the previous fiscal year plus the periods accumulated monetary adjustment and, eventually, real gains. No other specific objectives of this practice exist, other than simply remunerating the managers and fiscal council members for the services rendered to the Company, as there are no payments related to the achievement of targets, nor variable compensation or performance indicators. Therefore, the compensation is exclusively composed of the salary and, for the members of the Audit Committee, the specific bonus. No compensation of the managers and fiscal council members is supported by any subsidiary, controlled company or direct or indirect controlling shareholder and there is no compensation or benefit related to the occurrence of any corporate event such as the disposal of the Companys ownership control. As to the method for compensation readjustment calculation for participation in the Audit Committee, the first criteria established in 2008 set forth that any Board member taking part in that Committee would receive an additional compensation equivalent to a bonus established for the Companys Superintendents of three thousand reais (R$3,000.00) per month. However, taking into account the volume of work, the duties involved, and the compensation paid by the market for the performance of similar activities, a decision was taken to change the amount of said compensation to five thousand reais (R$5,000.00) per month, and there is no prevision of any readjustment at the moment. For 2010, and as required by item 1 of Article 12 of CVM Instruction481/2009, we inform that the Majority Shareholder shall propose the overall annual limit, with payroll charges, of R$7,600,000.00. The General Meeting should propose that, of the overall annual compensation, including payroll charges, 79.7% go to the Executive Board, 11.8% to the Board of Directors, and 8.5% to the Fiscal Council. Each member of the Board of Directors and the Fiscal Council receives monthly compensation in accordance with the clause 3, Article 162 of the Brazilian Law of Corporations, equal to 15% (fifteen per cent) of the average compensation of an Executive Board member, including the 13th salary. Pursuant to Article 11 of State Decree 6,343, of September 18, 1985, the employees representative on the Board of Directors does not receive any compensation. In the case of replacement of a Fiscal Council member by their respective alternate, the latter shall receive compensation equal to that of the replaced member for each month that he/she serves in place of the sitting member, without any loss in compensation. Item 5 (h) 13.2.a Board of Executive Officers 13.2.b Number of Members 13.2.c.i Fixed annual compensation (with payroll charges) 2008 07 2009 08 2010 08 Salary Direct and indirect benefits None None None Compensation for participating in committees None None None Other  Private pension contribution, as per table of item 13.10 (considered as payroll charge) 13.2.c.ii Variable compensation None None None 13.2.c.iii Postemployment benefits None None None 13.2.c.iv Termination Benefits None None None 13.2.c.v Share-based compensation None None None Item 5 (i) 13.2.d Amount, per body, of compensation Board of Directors ( Audit Committee ), Executive Board and Fiscal Council Body Executive Board Board of Directors Fiscal Council 13.2.e Total compensation (with payroll charges) Bodies Executive Board + Board of Directors + Fiscal Council Item 5 (j) PENSION PLANS - PLANS I and II, PLAN III 13.10 a. to h. Board of Executive Officers  07 members Name Date Included Plan Age Current Situation Benefit Date Benefit Savings Amount RUBENS GHILARDI 08/01/1972 Complementary 69 Retired 12/28/1991 Yes ANTONIO RYCHETA ARTEN 05/01/2008 Plan III (Variable Contribution Plan) 54 Active 59y 6 m Optional RONALD THADEU RAVEDUTTI 08/10/1972 Complementary 59 Retired 07/01/1997 Yes RAUL MUNHOZ NETO 06/16/1982 Plano III (Variable Contribution Plan) 66 Active / Related 66y Optional PAULO ROBERTO TROMPCZYNSKI no no 0 LUIZ ANTONIO ROSAFA no no 0 MARLENE ZANNIN 08/06/2009 Plan III 54 Active 58y 11m Optional BOARD OF DIRECTORS 08 members JOÃO BONIFÁCIO CABRAL JUNIOR no no RUBENS GHILARDI 08/01/1972 Complementary 69 Retired 12/28/1991 Yes JORGE MICHEL LEPELTIER no no LAURITA COSTA ROSA no no LUIZ ANTONIO RODRIGUES ELIAS no no NILTON CAMARGO COSTA (elected by the employees) 06/20/1986 Plan III (Variable Contribution Plan) 48 Active 55 years Optional ROGÉRIO DE PAULA QUADROS no no MUNIR KARAM no no PS.: Item h: after leaving the company (termination of agreement), the participant can redeem 100% of his contributions which, on average, corresponds to 50% of the participants savings reserve. Item 5 (k) Remuneration (value without tax) 13.11.a Body 13.11.b Nº of members 13.11.c Highest individual compensation 13.11.d Lowest individual compensation 13.11.e Average individual compensation Executive Board 8 Board of Directors (same for all members) 9 (only 6 receive) 83,979.20 87,561.76 83,979.20 83,979.20 87,561.76 Audit Committee (same for all members) 03 48,000.00 80,000.00 80,000.00 48,000.00 80,000.00 80,000.00 48,000.00 80,000.00 80,000.00 Fiscal Council (same for all members) 10 (5 members and 5 alternates) (Alternate members only receive compensation if called to a meeting) 78,274.40 83,979.20 87,561.76 83,979.20 87,561.76 78,274.40 83,979.20 87,561.76 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 20, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
